Per Curiam.

The controversy involved herein was referred to arbitration on the demand of Friedheim and acquiesced in by the International Paper Company. The matters in controversy were submitted to the arbitrators who, after a full hearing, made an award. This award completely disposed of the questions submitted by finding that the main provisions of the contract of February 16,1940, were not to come into effect until the experimental work provided for in the earlier part of the contract had proved successful. The award finds that the experimentation was not successful and that as a consequence the main provisions of the contract became inoperative.
The court below had no jurisdiction to review the findings either of fact or law by these arbitrators. (Matter of Shirley Silk Co. v. American Silk Mills, 257 App. Div. 375; Matter of Pine St. Realty Co., Inc., v. Coutroulos, 233 App. Div. 404.) The claim that one of the arbitrators was disqualified because of misconduct or prejudice is without merit and was completely disproved.
The order appealed from should be reversed, with twenty dollars costs and disbursements to the International Paper Company and the motion to confirm the award of the arbitrators granted.
Mastín, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Order unanimously reversed, with twenty dollars-costs and disbursements to the International Paper Company and the motion to confirm the award of the arbitrators granted. Settle order on notice.